[DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________                    FILED
                                                            U.S. COURT OF APPEALS
                                No. 07-15314                  ELEVENTH CIRCUIT
                                                                  APRIL 2, 2008
                            Non-Argument Calendar
                                                               THOMAS K. KAHN
                          ________________________
                                                                    CLERK

                   D.C. Docket No. 06-00009-CV-3-MCR-MD

THOMAS R. MANION,

                                                          Plaintiff-Appellant,
                                      versus

GENERAL ELECTRIC COMPANY,

                                                          Defendant-Appellee.
                          ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         ________________________

                                  (April 2, 2008)

Before MARCUS, WILSON and COX, Circuit Judges.

PER CURIAM:

      The sole issue on this appeal is the propriety of the district court's grant of

summary judgment in favor of the Defendant. Having carefully considered the briefs
and relevant parts of the record, we conclude that the court properly granted General

Electric Company's motion for summary judgment. The content, placement, and

presentation of the warnings it provided were adequate to place the Plaintiff on notice

that his range could tip if the anti-tip device was not properly installed.

      AFFIRMED.




                                           2